Citation Nr: 1708430	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  13-04 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine (low back disability).  

2.  Entitlement to service connection for a neurological disorder of the left lower extremity, to include as due to service-connected low back disability.  

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	John Berry, Attorney at Law


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1974 to September 1983.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, which granted service connection for the Veteran's low back disability, in addition to right lower extremity radiculopathy, and assigned separate 10 percent ratings, effective October 1, 2008.  

Notably, the Board denied the Veteran's claim for an initial increased rating for his low back disability in October 2014.  In its October 2014 decision, the Board also denied an initial increased rating greater than 10 percent for right lower extremity radiculopathy prior to March 13, 2013, and granted an increased rating for right lower extremity radiculopathy of 20 percent, effective March 13, 2013.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  As set forth in an April 2015 Corrected Joint Motion for Partial Remand (JMPR), the parties moved for the Court to vacate the portion of the October 2014 Board decision denying an initial increased rating for the Veteran's low back disability on the ground that it failed to adequately address the Veteran's reports of flare-ups.  As reflected in the JMPR, the parties agreed that the portions of the Board's decision regarding the evaluations for the Veteran's right lower extremity radiculopathy should not be disturbed.  In a March 2015 order, the Court granted the parties' JMPR and remanded the Veteran's claim to the Board for actions consistent with the terms of the JMPR.  As the Court dismissed any appeals as to the issue of entitlement to an initial increased rating for right lower extremity radiculopathy, this issue is not before the Board and will not be addressed further.  

In September 2015, the Board found that the Veteran's claim for an increased rating raised the issue of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  It also remanded the Veteran's claims for additional development.  

The Board observes that since the issuance of the March 2016 Statement of the Case, the Veteran's attorney submitted a VA X-ray report and MRI report pertaining to the Veteran's spine that are dated in April 2016.  Although these files were added to the Veteran's claims file without a waiver of initial review of the evidence by the Agency of Original Jurisdiction (AOJ), the Board finds that it may proceed to adjudicate the Veteran's claim for an increased rating with no prejudice to the Veteran.  Specifically, upon comparison of these diagnostic imaging reports with diagnostic imaging reports that were previously of record, the April 2016 reports are duplicative of evidence that was previously associated with the claims file, as they do not appear to contain any new findings or diagnoses that are material to the Veteran's claim.  

The issue of entitlement to vocational rehabilitation has been raised by the record in a VA Form 28-1900, Disabled Veterans Application for Vocational Rehabilitation.  Additionally, a January 2015 statement from the Veteran appears to raise the issue of entitlement to an increased rating for right lower extremity radiculopathy.  However, it does not appear that either of these issues has been addressed by the AOJ.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

The issues of entitlement to service connection for a neurological disorder of the left lower extremity and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDING OF FACT

For the entire period on appeal, the Veteran's degenerative disc disease of the lumbar spine has been manifested by no more than a functional loss due to pain during flare-ups that more nearly approximates combined range of motion of the thoracolumbar spine not greater than 120 degrees; there is no evidence of forward flexion of the thoracolumbar spine of 30 degree or less, or of ankylosis of the spine.  



CONCLUSION OF LAW

The criteria for an initial increased rating of 20 percent, but no higher, for service-connected degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Compliance

As noted in the Introduction, the Board remanded the Veteran's claims in September 2015 for additional development.  In pertinent part, the AOJ was instructed to attempt to obtain outstanding treatment records and to schedule the Veteran for a VA examination to evaluate the severity of his low back disability.  

Following the Board's remand, the AOJ obtained outstanding treatment records from the Salt Lake City VA Medical Center in March 2016.  Additionally, the Veteran was afforded a VA examination in February 2016 that complied with the Board's remand instructions.  The AOJ then readjudicated the Veteran's claim in a March 2016 Supplemental Statement of the Case.  In light of this history, the Board finds substantial compliance with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Regarding the duty to notify, once a claim of service connection has been granted, the filing of a notice of disagreement with the RO's rating of a disability does not trigger additional VCAA notice.  See 38 C.F.R. § 3.159(b)(3).  Therefore, further VCAA notice is not applicable to the Veteran's claim for an increased rating for his low back disability, and there is no need to further discuss VA's duty to notify the Veteran.  See id.; see also, e.g., Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008) (holding that where a claim for service connection has been granted, "the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements," such as the effective date or initial rating).  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  VA and private medical treatment records, in addition to lay statements, have been associated with the record.  

With respect to private medical treatment records, the Board observes that in May 2015, the Veteran submitted an authorization release form for VA to obtain a private MRI report from M.D.H. dated in January 2015.  According to a June 2015 report of general information, VA was informed that no records were available from M.D.H. that corresponded with the dates of service listed on the request.  VA sent the Veteran a letter in June 2015 informing him of its inability to obtain the records from M.D.H.  The Veteran sent duplicate copies of the authorization release forms in August 2015 and July 2016.  While VA did not make additional attempts to obtain records from M.D.H., no further attempts are necessary in the Veteran's case because in August 2015, the Veteran's attorney submitted a copy of the January 2015 private MRI report.  

VA must provide a medical examination or obtain a medical opinion when necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  During the course of the instant appeal, the Veteran was afforded VA back examinations in March 2009, March 2013, and February 2016.  The examiners conducted interviews and examinations of the Veteran, provided objective findings regarding the Veteran's low back disability, and offered opinions regarding the functional limitations posed by his disability.  The Board has reviewed the examination reports and finds that the reports, taken as a whole along with other evidence of record, are adequate for rating purposes.  Specifically, the examination reports contain sufficient findings to rate the Veteran's disability under the appropriate diagnostic criteria.  The Board notes that the Veteran's attorney, in an April 2016 brief, suggested that the Veteran was advised that he might need surgery.  While an indication of worsening of symptoms can trigger the need for a new VA examination, the Board finds that neither the Veteran's attorney's statement, nor the diagnostic imaging reports attached to his letter, warrants a new VA examination.  Specifically, the Veteran's last VA examination in February 2016 was conducted only two months before the Veteran's attorney submitted his brief, the examination report is thorough and adequate, and neither the statement regarding possible surgery nor the diagnostic imaging reports indicate that the examiner failed to consider material information when rendering her findings and opinions.  Cf. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997).  Therefore, an additional medical examination or opinion is not necessary to decide the Veteran's claim.  See 38 C.F.R. § 3.326.  

The Veteran has not identified any additional relevant evidence, nor does the record otherwise indicate that there is outstanding relevant evidence to obtain.  Thus, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claim is required for VA to comply with its duty to assist.  

III.  Increased Rating

	Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  See generally 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  

VA has a duty to acknowledge and to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings," regardless of whether a case involves an initial rating.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  As such, in evaluating musculoskeletal disabilities, VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however, this regulation is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court of Appeals for Veterans Claims has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  See Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability to "perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Id. (quoting 38 C.F.R. § 4.40).  

The Veteran's low back disability is currently assigned a 10 percent rating pursuant to Diagnostic Code 5242, which pertains to degenerative arthritis of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

As Diagnostic Code 5242 pertains to degenerative arthritis of the spine, Diagnostic Code 5003 should also be considered when evaluating the Veteran's disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (noting to see also Diagnostic Code 5003).  Under Diagnostic Code 5003, arthritis is rated on the basis of the limitation of motion of the affected joint.  When the limitation of motion of the affected joint is noncompensable under the appropriate diagnostic code, a rating of 10 percent is applied to each affected major joint.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5003.  For the purpose of rating a disability from arthritis, the lumbar vertebrae are considered a group of minor joints, ratable on parity with major joints.  38 C.F.R. § 4.45(f).  As the Veteran's limitation of motion is compensable under Diagnostic Code 5242, Diagnostic Code 5003 will not be considered further herein.  

Diagnostic Code 5242 indicates that degenerative arthritis of the spine should be evaluated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Under the General Formula, a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Formula.  A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Id.  Objective neurologic abnormalities, if any, must be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1).  

For VA compensation purposes, the normal findings for range of motion (ROM) of the thoracolumbar spine are flexion to 90 degrees, extension to 30 degrees, lateral flexion, both right and left, to 30 degrees, and rotation, both right and left, to 30 degrees.  38 C.F.R. § 4.71a, Plate V.  

When a rating is based on incapacitating episodes using the IVDS Formula, a 10 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  A 20 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  A 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  


	Factual Background

The Veteran is seeking an initial increased rating in excess of 10 percent for his service-connected low back disability.  As set forth in an October 2008 statement, the Veteran reports that due to his low back disability, he cannot pick up anything of considerable weight or carry anything more than a few feet, as doing so will cause extreme lower back pain.  In a January 2015 statement, the Veteran wrote that he had been "laid up" on account of low back pain and that he had difficulties getting out of bed and dressing.  The Veteran also described pain and numbness in both lower extremities.  According to the Veteran, he had to retire early due to his back-related problems.  

Private treatment records from Alpine Sports and Rehabilitation (Alpine) dated between June 2007 and October 2007 indicate that the Veteran complained of pain in the low back as well as pain that radiated from the low back down the right leg.  The impressions were low back pain with right lower extremity radicular symptoms, with evidence of disc protrusion as well as possible contact with the transiting right S1 nerve root.  A December 2007 treatment record notes that the Veteran was experiencing severe low back pain, right leg pain, and difficulty walking since Thanksgiving, when he had to move and carry boxes and fell down stairs.  The December 2007 treatment record also notes that the Veteran had pain in his left buttock.  

A January 2008 private treatment record from Alpine indicates that the Veteran's pain had calmed since his last visit; however, he continued to have pain in a band across his low back and into his right buttock.  The Veteran described a sitting tolerance of 15 minutes, a standing tolerance of 20 minutes, and a walking tolerance of 100 yards.  The Veteran denied any new weakness in his lower extremities.  With respect to the Veteran's ROM, he exhibited pain with rotation to the left and some pain on extension; his forward flexion was noted to be "okay."  The Veteran's gait was ambulatory without any significant antalgia, and straight leg testing was positive on the right.  The impressions included low back pain with right lower extremity radicular symptoms.  According to a January 2008 private MRI report, there was moderate disc protrusion at L4-L5 eccentric to the right lateral recess; minimal disc protrusion at L5-S1, slightly eccentric to the right side; and moderate hypertrophic facet disease bilaterally.  

According to a February 2008 private treatment record from Alpine, the Veteran reported that he needed to wear back brace while at work and continued to have burning pain across his low back, in addition to an aching pain down his left posterior thigh and all the way down to his right posterior leg.  The Veteran described difficulty getting up from a sitting position, a sitting tolerance of 30 minutes, a standing tolerance of one hour, and a walking tolerance of 100 yards.  On examination, the Veteran had trouble getting up from a seated position and was in pain taking his boots off.  The Veteran had "very limited" ROM, with both flexion and extension of lumbar spine being equally painful.  The impression was low back pain with bilateral lower extremity radicular symptoms.

A March 2008 private neurological treatment record from Dr. C. details that the Veteran complained of significant lumbar discomfort for many years, which had always been off to the right side and into the buttock.  The Veteran rated his pain at two or three out of ten while on medication, and as high as eight without medication.  It was noted that the Veteran had at least one epidural injection during the past year that gave short-lived relief, and that the Veteran underwent physical therapy without relief.  Sitting was the Veteran's worst position, and activities such as bending and lenient twisting aggravated pain.  The Veteran denied any weakness, numbness, or gait difficulty.   On neurologic examination, the Veteran's motor strength was 5/5 in all muscle groups, except for diminished tiptoe function in the right foot.  The treating provider wrote that the Veteran had significant restriction in activities due to pain.  The assessment was herniated lumbar disc, and a lumbar discectomy was recommended.  A March 2008 operative report indicates that the Veteran underwent a lumbar discectomy.  

According to an April 2008 post-discectomy follow-up treatment with Dr. C., the Veteran was doing "very well."  He had usual postoperative lumbar discomfort from his wound, in addition to muscle spasm, but his wound had healed without any sign of infection, and he did not have any leg pain.  Straight leg raise testing was negative bilaterally, and the Veteran's strength, sensation, reflexes, and ambulation were normal.  An April 2008 private MRI report showed postoperative changes at L4-5 on the right, with enhancing scar and adjacent vertebral body, but no evidence of residual or recurrent disc protrusion; and tiny focal disc protrusion at L5-S1.  Dr. C. indicated that this MRI revealed excellent decompression of disc protrusion on the right side at L4-5 without ongoing thecal sac or root compression.  

As set forth in an August 2008 private treatment record from Alpine, the Veteran reported that his right leg pain had resolved, but he complained of severe low back pain and tightness that was aggravated by work.  The Veteran's lumbar spine flexion and extension were noted to be "stiff," with more pain on extension as opposed to flexion.  The pain was localized at the L4-L5 level. The impression was chronic low back pain, probably due to symptomatic facet arthropathy at L4-L5.  

In an October 2008 statement, the Veteran noted that he had a discectomy in March 2008 that was successful in getting rid of most of the burning pain that was shooting down his leg; however, he was still experiencing "disabling" low back pain.  According to the Veteran, he was unable to pick up anything of considerable weight or carry anything more than a few feet.  The Veteran wrote that carrying or lifting too much still caused him to experience extreme lower back pain, especially on the right side.  At an October 2008 private treatment at Alpine, the Veteran described a sitting tolerance of ten minutes, a standing tolerance thirty minutes, and walking tolerance of 100 yards.  He denied any new weakness in his legs or any changes in bowel or bladder function.  He also stated that he was no longer limping.  The Veteran exhibited pain on extension and rotation of the lumbar spine.  The Veteran's gait was ambulatory without any significant antalgia, and seated straight leg raise testing was mildly positive on the right side.  The impression was low back pain with right lower extremity radicular symptoms.  

A December 2008 letter from Dr. B. at Alpine spine noted that there was MRI evidence of lumbosacral disc protrusion at L4-5 and that the Veteran's March 2008 discectomy significantly reduced his lower back, right hip, buttock, and leg pain.  

The Veteran was afforded a VA examination in March 2009.  The Veteran reported that the discectomy significantly helped with his symptoms; however, his symptoms were still significant.  The Veteran stated that he had back pain every day, which he rated as a three on a scale of ten, and for which he took muscle relaxers and pain medication.  The pain went from the back to the right buttock and down the Veteran's right leg.  While the Veteran indicated that it was worse in the morning, he was also "quite stiff" in the evenings.  The Veteran reported that twice weekly he had flare-ups, during which his pain was rated as an eight on a scale of ten, and which lasted an hour to an hour and a half until his pain medications kicked in.  According to the examination report, carrying his tool bag wrong or lifting anything would cause a flare.  The Veteran reported that during flare-ups, he had increased pain, decreased range of motion by 50 percent, weakness, fatigue, and incoordination.  There were no left-sided symptoms or bowel or bladder leakage.  There were no incapacitating episodes except for after his cortisone shots, when the Veteran was instructed to lie flat.  

With respect to the impact of the Veteran's disability on his occupational functioning, the examiner noted that the Veteran used to be a heavy machine mechanic, but after active duty, he had to change jobs because it required too much lifting, which affected his back symptoms.  Since 1990, the Veteran had been an electronics technician, which required him to carry wires and a tool bag.  The Veteran reported that since his discectomy, he was generally able to do his usual work as an electrician, but he required help lifting anything.  According to the examination report, the Veteran missed a lot of days of work prior to his surgery, but he had only missed one day since returning to work after his surgery.  With respect to activities of daily living, the Veteran stated that his wife did most of the housework, but he thought he could do some.  The Veteran was able to use a self-propelled lawnmower, but he was unable to rake.  The Veteran stated that he did his back stretches frequently and was able to walk approximately a couple of blocks; however, his back would begin to hurt after walking 50 yards.  

On examination, the Veteran was noted to get up and walk stiffly, leaning slightly to the right.  The Veteran had an antalgic gait, not really favoring either leg with regular walking; however, when the Veteran performed heel and toe walking, he had a limp favoring the right.  The examiner noted that heel and toe walking was difficult, but the Veteran was able to do it.  He did not need or use any assistive devices.  There was no spasm, and the Veteran had slight right-sided tenderness. He had a well-healed surgical scar that was non-tender and non-adherent to the underlying tissue.  The Veteran's flexion was to 90 degrees, with objective evidence of pain at 70 degrees; extension to 30 degrees, with evidence of pain at 30 degrees.  The Veteran's right and left lateral flexion and rotation were all to 30 degrees, and the Veteran exhibited no pain on testing these ranges of motion, with the exception of left lateral flexion pain beginning at 30 degrees.  The examiner wrote that except as noted, there was no change in active or passive ROM during repeat motion testing, and no additional losses of ROM of the spine due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.  The Veteran's strength was 4+/5 on the right, and 5/5 on the left.  His sensory exam was normal.  Reflexes were diminished but symmetrical.  Straight leg raise testing was negative, and slump test was positive on the right.  The diagnosis was lumbar disc disease with right-sided radiculopathy.  

A June 2011, a VA orthopedic surgeon rendered a VHA medical opinion regarding the etiology of the Veteran's low back disability.  The VHA examiner opined that the Veteran had a degenerative lumbar disc condition that had resulted in right leg radiculopathy due to nerve root impingement.  The examiner noted that the Veteran's medical record clearly delineated a typical picture of progressive lumbar disc disease, with periods free of symptoms and episodes of exacerbation to the point where management of the symptoms is not obtainable without surgical intervention.  The VHA examiner did not otherwise discuss the severity of the Veteran's low back disability.  

An August 2011 VA primary care note indicates that the Veteran receiving injections for his low back pain.  A December 2011 VA MRI report includes an impression of multilevel degenerative disc disease, greatest at L4-L5 and L5-S1, which was noted to result in moderate foraminal narrowing and lateral recess narrowing.  There was also small caudally-directed disc extrusion superimposed upon L5-S1, which contributed to right lateral recess narrowing.  

According to a January 2012 VA physical medicine rehabilitation note, the Veteran reported intermittent low back pain that flared up every several months, in addition to pain radiating into his right leg.  The Veteran's symptoms were aggravated by lifting, bending, and prolonged sitting.  The Veteran felt that his leg was numb and weak, but he was not able to describe anything focal.  The Veteran had no loss of bowel or bladder control, but he did endorse some increased urgency.  The Veteran denied any left leg-related symptoms.  The Veteran was noted to be working as an electronics technician at an Air Force Base.  

On physical examination, the Veteran's sensation was decreased in the L4-L5 distribution in right lower limb, but it was otherwise intact to light touch in both lower extremities.  Deep tendon reflexes were 2+ and symmetric throughout both lower extremities, and the Veteran's toes were downgoing bilaterally.  With respect to the Veteran's posture, he stood and walked with a truncal shift to right.  He was able to toe walk but unable to heel walk due to pain.  There was tenderness to palpation in the midline and right lower lumbar paraspinous region, along with over the right ipsis and bilateral greater trochanters.  As for strength testing, there was some pain inhibition with proximal testing on the right side, as well as functional weakness in the hip abductors bilaterally, but no focal deficits.  On ROM testing, pain radiated into the right leg with lumbar extension and left rotation.  There was limited lumbar extension and rotation bilaterally.  He had tight "HF," quads, hamstrings, and hip external rotators bilaterally.  The assessments were chronic low back pain and right leg pain with right L5-S1 disc extrusion and S1 radiculitis; and multilevel lumbar degenerative changes with likely facet osteoarthritis given the Veteran's positive response to "RFA" in the past; and bilateral gluteus medius tendinopathy.  

At a July 2012 VA annual physical, the Veteran reported continued back pain, in addition to related right leg pain.  On physical examination, the Veteran was noted to have normal ambulation.  The Veteran was able to get on the examination table, but he did exhibit pain when bending.  According to an addendum from the Veteran's treating physician, the Veteran was diabetic according to the American Diabetic Association Criteria.  The treating provider wrote that the Veteran had no bowel or bladder changes with his ongoing low back pain, and wrote that it should be indicated if the Veteran has any problems with ambulation or numbness in his legs, as numbness in legs can be indicative of nerve impairment.  
The Veteran was afforded VA back and peripheral nerves examinations in March 2013.  According to the back examination report, the Veteran reported flare-ups that were exacerbated by bending and twisting.  The frequency of the Veteran's flare-ups was not noted.  Based on ROM testing of the Veteran's lumbar spine, the Veteran's flexion was to 90 degrees or greater, with pain beginning at 85 degrees.  The Veteran's extension was to 25 degrees, his right lateral flexion was to 20 degrees, his left lateral flexion was to 25 degrees, his right lateral rotation was to 20 degrees, and his left lateral rotation was to 15 degrees.  With respect to extension, flexion, and rotation, the Veteran exhibited evidence of painful motion beginning at the endpoints noted above.  The Veteran's combined range of motion was 195.  

The Veteran performed repetitive-use testing with three repetitions and did not exhibit additional limitation in ROM or any functional impairment following repetitive use testing.  The Veteran had localized tenderness to palpation of the midline lumbar spine, but there was no guarding or muscle spasm of the low back.  Muscle strength testing of the Veteran's lower extremities was normal, and there was no muscle atrophy.  Reflex of the right knee and right ankle was absent, and the Veteran had a positive straight leg raising test on the right side.  The Veteran's deep tendon reflexes at the left knee and foot were measured at 1+ (hypoactive), and the straight leg raise test was negative on the left side.  The Veteran was noted to have radicular pain, but no other neurologic abnormalities or findings related to his low back disability, such as bowel or bladder problems.  

The examiner indicated that the Veteran had IVDS of the thoracolumbar spine and that in the twelve months preceding the examination, the Veteran had less than one week's duration of incapacitating episodes.  It was noted that the Veteran did not use any assistive devices as a normal mode of locomotion.  The surgical scar on the Veteran's low back was not painful and/or unstable, and the total area of the scar was less than six square centimeters.  Based on diagnostic imaging, there was documented arthritis, but no vertebral facture.  The examiner noted that the Veteran's low back disability did impact his ability to work.  Specifically, he would have difficulty lifting and carrying loads, and would have decreased mobility.  

According to the March 2013 peripheral nerves examination report, the Veteran had no left lower extremity symptoms attributable to any peripheral nerve condition.  While the examination report noted moderate paralysis of the sciatic nerve on the right side, there was no noted paralysis of any nerves on the left side.  

A September 2013 VA primary care note indicates that the Veteran reported that he retired from an Air Force Base in February.  The Veteran's current problems included low back pain and loss of sensation in the right leg.  On physical examination, the Veteran's spinal curvature was normal to appearance, he had normal ROM, and straight leg raise testing was negative bilaterally.  The Veteran's strength was normal at both lower extremities, and his sensation was intact.  Assessments included low back pain and loss of sensation in right leg.  

An October 2014 VA primary care note indicates that the Veteran was still experiencing a significant amount of pain in his back, but it was usually fairly well-controlled.  On physical examination, the Veteran's spinal curvature was normal to appearance, he had normal ROM, and deep tendon reflexes were normal and equal bilaterally.  

In a January 2015 statement, the Veteran reported that he had been having a lot of back pain during past month, and had been "laid up."  The Veteran noted that he was having difficulties getting out of bed and dressing.  He also stated that he had left-sided back pain that extended into his groin.  The Veteran wrote that he was currently retried and that he had to retire early because of his back problems.  The Veteran wrote that due to his low back disability, he was "having problems with left lower extremity radiculopathy," such as burning pain in his left lower back and numbness in his left leg down to his foot.  

A January 2015 private MRI of the Veteran's lumbar spine, in pertinent part, showed postsurgical changes of laminectomy at L4-L5 with moderate annular disc osteophytic bulging, encroaching both lateral recesses more to the R side and moderate hypertrophic facet disease.  There was mild to moderate narrowing of neural foramen at this level, which were the most focal findings.  

According to a March 2015 VA primary care note, the Veteran stated that approximately six months prior, he began to have more pain in his left lower back that radiated into his left groin and leg.  The Veteran was noted to have had facet joint injections approximately four months prior.  The Veteran had been off pain medications for one-and-a-half months.  The Veteran was noted as being retired.  On physical examination, the Veteran's spinal curvature was normal to appearance, his ROM was normal, and his strength was normal in both lower extremities.  VA pain medicine notes dated in May and June 2015 indicate that the Veteran received epidural and trigger point injections for his low back pain.  The June 2015 note provides that the Veteran reported muscle spasms in his left lower lumbar region, but he did not have any complaints of radicular symptoms.  A September 2015 VA primary care note notes radiopathic symptoms involving the right and left legs.  

According to a February 2016 VA back examination report, the Veteran reported bilateral low back pain with many activities, such as taking out garbage cans, getting in and out of the bathtub, bending to the right side, prolonged sitting and standing, and walking greater than short distances.  He also reported right-sided posterior leg "pins and needles" sensations to the knee, and occasionally, to the foot, a symptom he was noted to have had for many years.  In addition to injections and medications, the Veteran continued to perform stretches when in a bathtub with warm water.  The Veteran reported flare-ups upon performing certain activities, such as helping with housecleaning or lifting.  According to the examination report, lifting about twenty pounds caused an increase in back pain and/or right leg paresthesias, which often required bed rest to alleviate.  With respect to functional loss due to his low back disability, the Veteran reported chronic pain and difficulty performing various activities.  

The Veteran's ROM was abnormal on initial testing.  His forward flexion was to 90 degrees, his extension was to 15 degrees, his right and left lateral flexion was to 20 degrees, and his right and left lateral rotation was to 25 degrees.  The Veteran's combined ROM was 195.  Pain was noted for each component of the ROM testing, but it did not result in additional functional loss.  There was evidence of pain with weight bearing, and there was tenderness to palpation of the mid-spinous processes and right paraspinal muscle area at approximately L4-L5.  The Veteran was able to perform repetitive use testing with at least three repetitions, and there was no additional loss of function or range of motion after three repetitions.  The Veteran was not examined immediately after repetitive use over time, or after a flare-up, and the examiner was unable to render an opinion as to whether pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability with repeated use over a period of time or with flare-ups.  Specifically, the examiner was unable to render such opinion without resorting to speculation, as the examiner would need to present on these occasions to objectively measure any change from baseline functioning as noted in the VA examination report.  The Veteran had no guarding or muscle spasm.  Additional factors contributing to his disability included interference with sitting and standing.  There was no ankylosis of the spine.  

Muscle strength testing was normal bilaterally, and the Veteran exhibited no muscle atrophy.  Deep tendon reflexes at the knee were absent at the Veteran's knees bilaterally, and they measured 1+ at the Veteran's ankles bilaterally.  Light touch testing was normal bilaterally, and straight leg raise tests were negative bilaterally.  The Veteran was noted to have radicular pain or other signs or symptoms due to radiculopathy.  There were mild paresthesias and/or dysesthesias at the right lower extremity.  There were no other signs or symptoms of radiculopathy noted, to include those involving the Veteran's left lower extremity.  The examiner noted that the nerve root involved was the right sciatic nerve, which resulted in mild radiculopathy on the left side.  According to the examiner, the Veteran's left side was not affected.  There were no other neurologic abnormalities or findings related to the Veteran's back condition, such as bowel or bladder problems.  

The Veteran was noted to have IVDS of the thoracolumbar spine.  According to the examiner, in the twelve months preceding the examination, there were no episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  The Veteran did not use any assistive devices as a normal mode of locomotion, and the examiner provided that there were no other pertinent physical findings, complications, conditions, signs, or symptoms related to the Veteran's degenerative disc and joint disease with IVDS.  The examination report referenced the January 2015 MRI report noted above.  

According to the examiner, the Veteran's low back disability impacted his ability to work.  Specifically, the Veteran had "significant lumbar spine disease" which should prevent him from engaging in an occupation that requires lifting, pushing, or pulling greater than twenty pounds, repetitive bending, twisting, or stooping, and/or prolonged standing or walking.  The examiner opined that the Veteran would only be able to perform work activities that were of a sedentary nature, and those that would allow him to change position frequently.  

As set forth in a March 2016 VA primary care note, the Veteran had not had an epidural injection in over six months, and he reported that when he tries to exert himself, he might be in bed for a couple of days as a result.  The Veteran was consistently using five Norco, in addition to six tramadol per day.  The diagnosis was low back pain that radiates in the bilateral legs, right greater than left.  The treatment record noted that the Veteran was retired and that his exercise included walking, but on a "very limited" basis.  On physical examination, the Veteran's spinal curvature was normal to appearance, and he had decreased ROM.  His deep tendon reflexes were normal and equal bilaterally at the Achilles, and absent at the patella.  The Veteran had a positive straight leg raise test on the right side.  

In an April 2016 brief, the Veteran's representative noted that the Veteran had a recent X-ray and MRI and was advised that he might need surgery.  According to the April 2016 VA X-ray report, the impression was no fracture, malalignment, or static or dynamic listhesis; multilevel degenerative disc changes in lumbar spine, better evaluated on concurrent MRI.  The April 2016 VA MRI report listed impressions of moderate multi-level degenerative disc disease and facet arthropathy superimposed on congenital spinal canal narrowing; and relatively mild spinal canal and neuroforaminal narrowing.  

	Legal Analysis

The Board finds that the Veteran is entitled to an initial increased rating of 20 percent, but no higher, for his service-connected low back disability.  Specifically, when considering the Veteran's functional limitations during periods of flare-ups, and affording the benefit of the doubt to the Veteran, the evidence of record supports a finding that the Veteran's disability picture more nearly approximates the criteria for a 20 percent rating during the course of the appeal.  

The Board acknowledges that ROM measurements contained in the VA examination reports, which show forward flexion of 90 degrees, and combined ranges of motion between 195 and 240, appear to support no more than a disability rating of 10 percent, especially when considering there is no objective evidence of muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  See 38 C.F.R. § 4.71a, General Formula.  With respect to gait, while the Board recognizes that the March 2009 examiner noted that the Veteran had an antalgic gait, it was not shown to be due to muscle spasm or guarding.  However, as reflected in the March 2009 VA examination report, the Veteran has reported that his flare-ups, which are triggered by activity such as carrying or lifting, can result in a 50 percent decrease in ROM.  The Board notes that the Veteran is competent to report his medical history and observable symptomatology, including pain and certain functional impairment.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted"); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing that the question of whether lay evidence is competent and sufficient is an issue of fact that is to be addressed by the Board).  

Moreover, the Board has no reason to doubt the Veteran's reports regarding his observable pain and impairment during flare-ups.  While some of the medical evidence indicates that there are periods during which the Veteran had normal ROM, or otherwise minimal symptoms, this appears to be consistent with the nature of the Veteran's disability.  As reflected in the June 2011 VHA opinion, the fact that the Veteran has symptom-free periods, in addition to periods during which his symptoms are exacerbated to the point where symptom management is not obtainable without surgical intervention, delineates a "typical picture" of progressive lumbar degenerative disease.  When considering the Veteran's ROM measurements and the reported decrease in ROM of 50 percent during periods of flare-ups, the record supports a finding that during flare-ups, the Veteran's combined range of motion is not greater than 120 degrees; instead, it is between 97.5 degrees and 120 degrees.  Moreover, the objective medical evidence of record indicates that the Veteran's flare-ups are triggered by physical activities such as lifting and carrying, and sometimes occur multiple times per week.  Thus, when considering the Veteran's reported flare-ups and affording the benefit of the doubt to the Veteran, the record supports a finding that his disability picture more nearly approximates the criteria for a 20 percent disability rating.  See 38 C.F.R. § 4.71a, General Formula, Diagnostic Code 5242.  

Despite the Veteran's reported symptoms, the record does not support a finding that his disability picture has more nearly approximated that associated with a 40 percent rating at any time during the course of the appeal.  Specifically, there is no evidence of record indicating that the Veteran's forward flexion has been limited to 30 degrees or less, nor is there evidence indicating that the Veteran has had ankylosis or symptoms so severe as to be the functional equivalent of ankylosis.  The record shows that he has maintained the ability to move his thoracolumbar spine throughout the course of the appeal.  Accordingly, a rating higher than 20 percent is not warranted under the General Rating Formula at any time during the course of the appeal.  See id.  

Additionally, the Board finds that there is no basis for assigning a higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  As demonstrated by the competent medical evidence of record, the assigned 20 percent rating properly compensates the Veteran for the extent of functional loss resulting from factors such as functional loss due to pain, repeated use over a period of time, and flare-ups.  With respect to functional loss due to pain, the Veteran has shown pain from 70 degrees during forward flexion ROM testing.  The VA examination reports demonstrate that the Veteran has been able to perform repetitive use testing with at least three repetitions, and that such testing did not result in additional limitation in ROM or other symptoms, such as excess fatigability, incoordination, or weakness.  

Even when considering the Veteran's reported decreased range of motion of 50 percent during flare-ups, VA examination reports of record reflect that his forward flexion would be 45 degrees during such periods.  The Board has also considered the Veteran's reports of being "laid up" or requiring bed rest for a couple of days following exertion, as reflected in his January 2015 statement, the February 2016 VA examination report, and the March 2016 VA primary care note.  However, the evidence of record does not indicate that flare-ups requiring the Veteran to lie down occur with such frequency that the Veteran's disability picture would, in general, more nearly approximate the criteria for a 40 percent rating.  In this regard, the Board finds significant that the March 2013 examiner provided that in the twelve months preceding the examination, the total duration of all incapacitating episodes severe enough to require bedrest and treatment by a physician was less than a week, and the February 2016 examiner indicated that there had been no such episodes during the twelve months preceding the examination.  It follows that even when considering functional loss due to factors such as pain, repetitive use, and flare-ups, a 20 percent evaluation adequately portrays any functional impairment that the Veteran has experienced as a consequence of his low back disability.  

The Board has also considered whether the Veteran's low back disability warrants a higher evaluation under a different diagnostic code.  The March 2009 VA examination report noted that the Veteran had no incapacitating episodes on account of his low back disability, except for after his cortisone shots, when he was told to lie flat.  Both the March 2013 and February 2016 VA examination reports indicated that the Veteran has IVDS.  The March 2013 stated that the Veteran's IVDS required episodes of bed rest having a total duration of less than one week during the twelve months preceding the examination, and the February 2016 examiner provided that the Veteran's IVDS did not require any episodes of bedrest in the twelve months preceding the examination.  While the Board acknowledges the Veteran's reports of being "laid up," on account of his low back disability, there is no objective medical evidence of record indicating that the Veteran's IVDS has involved acute signs and symptoms requiring prescribed bed rest and treatment by a physician for a duration of at least four weeks during a twelve-month period at any time during the course of the appeal.  As such, evaluating the Veteran's low back disability under the IVDS Formula would not warrant a rating higher than 20 percent; thus, the use of Diagnostic Code 5243 would not be appropriate in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, IVDS Formula, Note (1).

As to whether additional compensation for neurological impairment is warranted, the General Rating Formula requires consideration of neurological findings, to include bladder or bowel impairment, separate from orthopedic manifestations.  The record reflects that although the Veteran endorsed some increased bowel or bladder urgency in January 2012, treating physicians and VA examiners have otherwise routinely noted that the Veteran had no bowel or bladder changes or that there were no neurologic abnormalities or findings related to the Veteran's low back condition, such as bowel or bladder problems.  Accordingly, the evidence is against a finding that a separate evaluation for bowel or bladder is warranted in the Veteran's case.  To the extent that the Veteran might be entitled to a separate rating for left lower extremity radiculopathy stemming from his low back disability, that issue is addressed in the remand portion of this decision.  As discussed in the Introduction section, the Board does not have jurisdiction over the issue of the rating assigned to the Veteran's right lower extremity radiculopathy.  

The Board has considered the Veteran's statements describing his pain and discomfort, as well as the impact that the Veteran's back disability has had on his activities of daily living.  The Veteran is certainly competent to describe his observations, and the Board finds that his statements are credible.  In this case, however, the Board finds that the objective medical findings by skilled professionals are more persuasive.  Further, as indicated above, the objective medical findings do not support a rating higher than 20 percent for the Veteran's service-connected low back disability.  

Accordingly, the preponderance of the evidence is against assigning a rating in excess of 20 percent at any time during the appeal period.  

IV.  Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated periods of hospitalization so as to render the regular schedular standards impractical.  See id.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  See id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with established criteria.  

If the criteria reasonably describe a claimant's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is therefore adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his low back disability.  The Veteran's disability is manifested by pain, limitation of motion, and interference with sitting, standing, walking, bending, and performing certain household chores and activities.  The 20 percent rating assigned contemplate these impairments.  As such, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  Notably, in addition to his low back disability, the Veteran is service-connected for laceration and repair of left thumb and index finger (minor), right lower extremity radiculopathy associated with service-connected low back disability, tinnitus, and bilateral hearing loss.  However, neither the Veteran nor his representative has indicated any specific service-connected disabilities that are not captured by the schedular evaluations of the Veteran's individual service-connected conditions.  

After applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds that there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

An initial increased rating of 20 percent for service-connected degenerative disc disease of the lumbar spine, but no higher, is granted, subject to the laws and regulations governing payment of VA compensation.  


REMAND

As reflected in a January 2015 statement from the Veteran and an April 2016 brief from the Veteran's attorney, the Veteran is seeking service connection for a neuropathic disorder of his left lower extremity, in addition to a TDIU.  Before reaching a decision on the Veteran's claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

With respect to the issue of entitlement to service connection for a neurological disorder of the left lower extremity associated with the Veteran's service-connected low back disability, the Board finds that an additional medical opinion is necessary before it can adjudicate the Veteran's claim.  Although the March 2009, March 2013, and February 2016 VA examination reports do not document any signs or symptoms of radiculopathy affecting the Veteran's left lower extremity, there are multiple medical treatment records noting numbness or pain radiating from the lower back and into the Veteran's left lower extremity.  For instance, an August 2003 private treatment record from the Ogden Clinic notes that the Veteran had persistent low back, in addition to left buttock pain that radiated down his leg.  The Veteran was given an assessment of sciatica.  Private treatment records from Alpine Sports and Rehabilitation dated in December 2007 and February 2008 indicate that the Veteran complained of back pain, in addition to pain that radiated to his left buttock and/or thigh.  VA primary care treatment records dated in March 2015 and March 2016 also note that the Veteran complained of low back pain that radiated into his left leg.  As such, clarification is needed as to whether the Veteran has a current neurological disorder involving the left lower extremity.  

Additionally, if a neurological disorder is present, an etiological opinion is needed where, as here, the record suggests that it might be related to a non-service connected condition.  Specifically, a July 2012 VA annual physical treatment record indicates that symptoms of left leg numbness might be due to diabetes mellitus.  Thus, on remand, the AOJ should obtain an additional medical opinion regarding the nature and etiology of the Veteran's claimed neurological disorder of the left lower extremity.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

As noted above, the Veteran contends that he is unable to obtain and maintain substantially gainful employment as a result of his service-connected disabilities.  The Veteran's claim for a TDIU was previously remanded in September 2015 to provide the Veteran with VCAA notice regarding substantiating a TDIU claim.  VA sent the Veteran notice letter in December 2015 and enclosed a VA Form 21-8940, Veterans Application for Compensation Based on Employability, for him to complete.  Based on a review of the record, the Veteran has not submitted a completed VA Form 21-8940.  

Because the Veteran's claim of entitlement to a TDIU appears to be based, at least in part, on his claimed neuropathic disorder of the left lower extremity, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (providing that two issues are "inextricably intertwined" when they are so closely related that a final Board decision cannot be rendered until the other issue has been considered).  For this reason, the Board will defer consideration of the Veteran's claim of entitlement to a TDIU.  See id.  However, as the Veteran's claims are being remanded, and there is no VA Form 21-8940 that is currently associated with the claims file, the AOJ should forward a VA Form 21-8940 to the Veteran on remand.  

Accordingly, the case is REMANDED for the following action:
1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records, as set forth by 38 C.F.R. § 3.159(c), and obtain new VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.	Forward a VA Form 21-8940 to the Veteran, and subsequently forward a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefit, to the former employer(s) listed on any submitted VA Form 21-8940.  

3.	After completing the development requested in number (1) above, obtain an addendum opinion from the examiner who conducted the February 2016 VA back examination.  If this examiner is no longer available, obtain another opinion from an appropriate medical examiner regarding the nature and etiology of the Veteran's claimed neurological disorder of the left lower extremity.  The claims folder, including a copy of this remand, must be made available to, and reviewed by, the examiner.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for another VA examination.  The examiner should respond to the following:  

(a)  The examiner should indicate whether the Veteran has had signs or symptoms due to radiculopathy of the left lower extremity at any time during the course of the appeal, or March 2008.  If so, the examiner should specify the relevant symptoms, the nerve roots involved, and the severity of any radiculopathy.  

In rendering an opinion, the examiner should, at a minimum, consider and address the Veteran's reports of radiating pain from his back to his left buttock and/or leg, as reflected in his January 2015 statement; VA treatment records dated in March 2015 and March 2016; private treatment records from Alpine Sports and Rehabilitation dated in December 2007 and February 2008; and an August 2003 private treatment record from Ogden Clinic, all of which are detailed above.  

(b)  The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the neurological condition was caused or aggravated by the Veteran's service-connected low back disability.  

"Aggravated" for VA purposes means that the condition is permanently worsened beyond its natural progression.  

If the Veteran's service-connected low back disability is found to aggravate the Veteran's neurological condition, the examiner should identify the percentage of disability that is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

(c)  The examiner should address all current functional impairment from any diagnosed condition, to include any impact on occupational functioning.  

The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions.  A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

4.	After completing the development requested above, in addition to any other development deemed necessary by the AOJ, re-adjudicate the Veteran's claims, with consideration of evidence associated with the claims file since the issuance of the October 2016 notification letter from the Board.  If any of the benefits sought are not granted in full, furnish the Veteran and his representative a Supplemental Statement of the Case, and return the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  





	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


